TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00042-CR



                               Joseph Anthony Aversa, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-09-204960, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Joseph Anthony Aversa was convicted of the offense of impersonating

a public servant. The trial court has certified that Aversa has waived the right of appeal. See Tex. R.

App. P. 25.2(a)(2), (d). Accordingly, we dismiss the appeal.




                                               ____________________________________________

                                               Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed

Filed: February 25, 2009

Do Not Publish